Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

AGREEMENT (this “Agreement”) entered into as of the 15th day of June, 2017, by
and between Max-1 Acquisition Corporation, a Delaware corporation (the
“Company”), and _________ (the “Purchaser”).

 

WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of ____ shares (the “Shares”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) upon the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:

 

SECTION 1: SALE OF THE SHARES

 

1.1       Sale of the Shares. Subject to the terms and conditions hereof, the
Company will sell to the Purchaser and the Purchaser will purchase from the
Company, upon the execution and delivery of this Agreement, the Shares at a per
share purchase price equal to $0.025 for an aggregate purchase price equal to
$____ (the “Purchase Price”).

 

SECTION 2: CLOSING DATE; DELIVERY

 

2.1       Closing Date. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall be held immediately following the execution and
delivery of this Agreement.

 

2.2       Delivery at Closing. At the Closing, the Company will record the
issuance of the Shares in the Company’s stock ledger with respect to the Common
Stock of the Company in the Purchaser’s name, against payment of the purchase
price therefore as indicated above.

 

SECTION 3: REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The undersigned Purchaser hereby represents and warrants to the Company as
follows:

 

3.1       Restricted Securities. None of the Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The Purchaser acknowledges that the Shares have not been
recommended by any US Federal or State securities commission or regulatory
authority and have not confirmed the accuracy or determined the adequacy of this
Agreement. The Purchaser understands that the offering and sale of the Shares is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof and, if deemed advisable by the Company, the provisions
of Regulation D promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Agreement. The Purchaser understands that the Shares may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom.

 

 

 

 

3.2       Experience. The Purchaser has such knowledge and experience in
financial and business matters that the Purchaser is capable of evaluating the
merits and risks of investment in the Company and of making an informed
investment decision. The Purchaser has adequate means of providing for the
Purchaser’s current needs and possible future contingencies and the Purchaser
has no need, and anticipates no need in the foreseeable future, to sell the
Shares for which the Purchaser subscribes. The Purchaser is able to bear the
economic risks of this investment and, consequently, without limiting the
generality of the foregoing, the Purchaser is able to hold the Shares for an
indefinite period of time and has sufficient net worth to sustain a loss of the
Purchaser’s entire investment in the Company in the event such loss should
occur. Except as otherwise indicated herein, the Purchaser is the sole party in
interest as to its investment in the Company, and it is acquiring the Shares
solely for investment for the Purchaser’s own account and has no present
agreement, understanding or arrangement to subdivide, sell, assign, transfer or
otherwise dispose of all or any part of the Shares subscribed for to any other
person.

 

3.3       Investment; Access to Data. The Purchaser has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Shares and an investment in the Company. The Purchaser has been furnished
materials relating to the Company, the private placement of the Common Stock or
anything else that it has requested and has been afforded the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering and obtain any additional information which the Company possesses or
can acquire without unreasonable effort or expense. Representatives of the
Company have answered all inquiries that the Purchaser has made of them
concerning the Company, or any other matters relating to the formation and
operation of the Company and the offering and sale of the Common Stock. The
Purchaser has not been furnished any offering literature other than the
materials that the Company may have provided at the request of the Purchaser;
and the Purchaser has relied only on such information furnished or made
available to the Purchaser by the Company as described in this Section. The
Purchaser is acquiring the Shares for investment for the Purchaser’s own
account, not as a nominee or agent and not with the view to, or for resale in
connection with, any distribution thereof. The Purchaser acknowledges that the
Company is a start-up company with no current operations, assets or operating
history, which may possibly cause a loss of Purchaser’s entire investment in the
Company.

 

3.4       Authorization. (a) This Agreement, upon execution and delivery
thereof, will be a valid and binding obligation of Purchaser, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting enforcement of creditors’ rights generally.

 

(b)       The execution, delivery and performance by Purchaser of this Agreement
and compliance therewith and the purchase and sale of the Shares will not result
in a violation of and will not conflict with, or result in a breach of, any of
the terms of, or constitute a default under, any provision of state or Federal
law to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the Purchaser is bound, or result in
the creation of any mortgage, pledge, lien, encumbrance or charge upon any of
the properties or assets of Purchaser pursuant to any such term.

 

3.5       Accredited Investor. Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended and has
executed the statement of accredited investor annexed hereto as Exhibit A.

 

 2 

 

 

SECTION 4: MISCELLANEOUS

 

4.1       Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.

 

4.2       Survival. The terms, conditions and agreements made herein shall
survive the Closing.

 

4.3       Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

4.4       Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire and full understanding and agreement between the parties with regard to
the subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.

 

4.5       Counterparts; Electronic Signature. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together, shall constitute one instrument. This Agreement may be executed by
facsimile or pdf signature by any party and such signature will be deemed
binding for all purposes hereof without delivery of an original signature being
thereafter required.

 

[The remainder of this page has been intentionally left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.

 

  MAX-1 ACQUISITION CORPORATION.       By:       Ian Jacobs     President,
Secretary, Chief Executive Officer,     and Chief Financial Officer      
PURCHASER       By:  

 

 4 

 

 

Exhibit A

 

STATEMENT OF ACCREDITED INVESTOR

 

To: Max-1 Acquisition Corporation (the “Company”)

  

Ladies and Gentlemen:

 

The undersigned hereby refers to the Common Stock Purchase Agreement executed
and delivered to the Company by the undersigned as of the date hereof. In
connection with the subscription thereunder by the undersigned to purchase
securities of the Company, the undersigned hereby represents and warrants that
such individual or entity meets at least one of the tests listed below for an
“accredited investor” (as such term is defined under Regulation D promulgated
pursuant to the Securities Act of 1933, as amended).

 

“Accredited Investors” are accorded special status under the federal securities
laws. Individuals who hold certain positions with an issuer or its affiliates,
or who have certain minimum individual income or certain minimum net worth (each
as described below) may qualify as Accredited Investors. Partnerships,
corporations or other entities may qualify as Accredited Investors if they
fulfill certain financial and other standards, or if all of their equity owners
have incomes and/or net worth which qualify them individually as Accredited
Investors, and trusts may qualify as Accredited Investors if they meet certain
financial and other tests (as described below).

 

You may qualify as an Accredited Investor under Regulation D promulgated under
the Securities Act of 1933 (the “Securities Act”) if you meet any of the
following tests (please check all that apply):

 

_____ (a)          The undersigned is a natural person whose net worth, or joint
net worth with spouse, at the time of purchase, exceeds $1,000,000 (excluding
the value of the undersigned’s primary residence).1

 

_____ (b)          The undersigned is a natural person whose individual income
(excluding that of his or her spouse) exceeded $200,000 in each of the last two
years, i.e., 2015 and 2016, and who reasonably expects individual income
exceeding $200,000 in the current year.

 

_____ (c)          The undersigned is a natural person whose joint gross income
with his or her spouse exceeded $300,000 in each of the last two years, i.e.,
2015 and 2016, and who reasonably expects joint gross income with his or her
spouse exceeding $300,000 in the current year.

 

_____ (d)          The undersigned is:

 

_____ (i)          a bank as defined in section 3(a)(2) of the Securities Act,
or any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

_____ (ii)          a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934, as amended;

 



 

1 For purposes of calculation net worth in paragraph (a) above, (i) the
undersigned’s primary residence shall not be included as an asset; (ii)
indebtedness secured by the undersigned’s primary residence, up to the estimated
fair market value of such primary residence as of the date hereof, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding as of the date hereof exceeds the amount outstanding as of 60 days
before the date hereof, other than as a result of the acquisition of such
primary residence, the amount of such excess shall be included as a liability)
and (iii) indebtedness that is secured by the undersigned’s primary residence in
excess of the estimated fair market value of such primary residence as of the
date hereof, shall be included as a liability.

 

 5 

 

 

_____ (iii)          an insurance company as defined in section 2(a)(13) of the
Securities Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
such act;

 

_____ (iv)          any Small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

_____ (v)          any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; or

 

_____ (vi)          any employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.

 

_____ (e)          The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940.

 

_____ (f)          The undersigned is a trust, and the grantor (i) has the power
to revoke the trust at any time and regain title to the trust assets; and (ii)
meets the requirements of items (a) (b), or (c) above.

 

_____ (g)          The undersigned is a tax-exempt organization described in
Section 501(c) (3) of the Internal Revenue Code, or a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the securities with total assets in excess of $5,000,000.

 

_____ (h)          The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities,
whose purchase is directed by a person who has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of an investment in the securities.

 

_____ (i)          The undersigned is an entity in which all of the equity
owners meet any of the requirements of items (a) through (h) above.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

Dated: _________, 2017

 

  Very truly yours,           Name of Individual #1 or Entity          
Authorized Signature           Address            

 

 

7

 



